UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 3, 2017 (Date of earliest event reported) Enservco Corporation (Exact name of registrant as specified in its charter) Delaware 001- 84- (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 South Cherry Street , Suite Denver , Colorado (Address of principal executive offices) (Zip Code) ( ) 333 - (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On February 3, 2017, Enservco Corporation, a Delaware corporation (the “Company”) entered into a Ninth Amendment (the “Amendment”) effective as of December 31, 2016 with respect to the Company’s existing Amended and Restated Revolving Credit and Security Agreement (the “2014 Credit Agreement”), dated as of September 12, 2014, by and among the Company and PNC Bank, National Association (“PNC”). The Amendment, among other things, modified an advance rate definition and a financial covenant measurement date. In connection the Amendment, the Company paid PNC an amendment fee in the amount of $50,000. The preceding is a summary of the material provisions of the Amendment and is qualified in its entirety by reference to the complete text of the form of Amendment included as Exhibit 10.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits : The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description Ninth Amendment to the Amended and Restated Revolving Credit and Security Agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENSERVCO CORPORATION Date: February 3, 2017 By: /s/Rick D. Kasch Rick D. Kasch Chief Executive Officer 2 EXHIBIT INDEX Exhibit No. Description Ninth Amendment to the Amended and Restated Revolving Credit and Security Agreement. 3
